DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 13, 2020 and
February 16, 2022 are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-14, and 16-19 of copending Application No. 16/986,714 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than those of the copending application. As such, any invention meeting the limitations of the claims of the copending application would necessarily meet those of the instant application as well.
Claims 1-7 of the present application correspond to claims 1-6 and 8 of the copending application. Claims 9-14 of the present application correspond to claims 9-14 of the copending application. Claims 15-17 and 19 of the present application correspond to claims 16-19 of the copending application. Claims 18 and 20 of the present application may correspond to claims 12 and 14 of the copending application. Claim 8 is provisionally rejected by its dependency on claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Etkin et al. (US Patent Publication 2021/0353224), hereinafter Etkin, in view of Vaswani et al. (“Attention Is All You Need” – cited by applicant), hereinafter Vaswani.
Regarding Claims 1, 9, and 15, Etkin teaches a computer-implemented method executed by one or more processors; a system for aggregating data, comprising: one or more processors, one or more tangible, non-transitory media operably connectable to the one or more processors and storing instructions that, when executed, cause the one or more processors to perform operations; and a non-transitory computer readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform operations (see ¶[0004]-[0006] processor and storage utilize machine learning including EEG data to predict depression);
a vector of length n representing an electroencephalogram (EEG) trial of an individual (¶[0006]-[0007] EEG data used as input, machine learning can include feature extractor, ¶[0052] EEG recorded after stimulus, ¶[0241] machine learning uses EEG);
and providing the output to be used as input in a neural network to determine a mental health status of the individual (¶[0006]-[0007] EEG data used as input, machine learning can include feature extractor, ¶[0267] EEG analyzed with machine learning and a diagnosis of the specific mental health disease).
Etkin is silent regarding identifying a plurality of input embeddings; encoding the plurality of input embeddings using an attention encoder stack network to generate an output embedding that represents an aggregation of the plurality of input embeddings, wherein the output embedding is a vector of fixed length k; and providing the output embedding.
Vaswani teaches a transduction model based on attention for encoding in a neural network (see abstract and conclusion). Vaswani teaches identifying a plurality of input embeddings, wherein an input embedding is a vector of length n (pg. 2 §3 input sequence);
encoding the plurality of input embeddings using an attention encoder stack network to generate an output embedding that represents an aggregation of the plurality of input embeddings, wherein the output embedding is a vector of fixed length k (pg. 2 §3 output sequence, auto regressive);
and providing the output embedding (pg. 2 §3 output sequence).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the attention encoder stack of Vaswani with the EEG and machine learning model of Etkin because it allows for more parallelization (see pg. 2 §1 ¶4), faster training of a neural network (see pg. 10 §7 ¶2), and can be used with modalities other than text, such as EEG data (see pg. 10 §7 ¶3). Examiner notes that although Vaswani is concerned with translating language, it is still qualifying as analogous art because the underlying algorithm is concerned with improved accuracy and training cost, which relates to the present invention with regards to aggregating EEG trials while retaining important information (see present invention ¶[0004] output embedding that accurately represents an aggregation of the input trials).
Regarding Claims 2, 10, and 16, Etkin in view of Vaswani teach the modified method as described above in claims 1, 9, and 15. Etkin is silent regarding the attention encoder stack comprises: a plurality of encoder layers in a series, with a first encoder layer receiving the input embedding and sending its output to the next encoder in the series and the final encoder in the series outputting the output embedding, wherein each encoder layer comprises: a first sublayer comprising a multi-head attention network; a second sublayer comprising a feed forward network; and residual connections which take an input vector of each sublayer and add it to an output vector of each sublayer, then normalize a resulting vector.
Vaswani further teaches the attention encoder stack comprises: a plurality of encoder layers in a series, with a first encoder layer receiving the input embedding and sending its output to the next encoder in the series and the final encoder in the series outputting the output embedding, (pg. 3 §3.1 ¶1 encoder of stacked layers; Fig. 1 layers feed into the next layer);
wherein each encoder layer comprises: a first sublayer comprising a multi-head attention network (pg. 3 §3.1 ¶1 first sub-layer is a multi-head attention mechanism); 
a second sublayer comprising a feed forward network (pg. 3 §3.1 ¶1 second layer is a feed-forward network); 
and residual connections which take an input vector of each sublayer and add it to an output vector of each sublayer, then normalize a resulting vector (pg. 3 §3.1 ¶1 residual connection, layer normalization).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sublayer design of the encoder stack of Vaswani with the modified method of Etkin because it is a mere combination of known elements according to known methods to yield predictable results. The predictable result being the encoding stack with layers including a multi-head attention mechanism, a feed-forward network, a residual connection, and layer normalization.
Regarding Claims 3, 11, and 17, Etkin in view of Vaswani teach the modified method as described above in claims 2, 10, and 16. Etkin is silent regarding the multi-head attention network comprises a plurality of scaled dot-product attention networks, each scaled dot-product attention network using a unique parameter matrix.
Vaswani further teaches the multi-head attention network comprises a plurality of scaled dot-product attention networks, each scaled dot-product attention network using a unique parameter matrix (pg. 4 §3.2.1 scaled dot-product attention, matrices Q, K, V; Fig. 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the scaled dot-product attention network of the encoder stack of Vaswani with the modified method of Etkin because it provides advantages in speed and in space in application (see pg. 4 §3.2.1 ¶3).
Regarding Claims 4, 12, and 18, Etkin in view of Vaswani teach the modified method as described above in claims 2, 10, and 16. Etkin is silent regarding the plurality of encoder layers comprise six encoder layers.
Vaswani further teaches the plurality of encoder layers comprise six encoder layers (pg. 3 §3.1 ¶1 six layers).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the six layers as in the encoder stack of Vaswani with the modified method of Etkin because it is a mere combination of known elements according to known methods to yield predictable results. The predictable result being an encoding stack with six layers.
Regarding Claims 6, 14, and 20, Etkin in view of Vaswani teach the modified method as described above in claims 1, 9, and 15. Etkin is silent regarding the fixed vector of length k has a length of 512.
Vaswani further teaches the fixed vector of length k has a length of 512 (pg. 3 §3.1 ¶1 outputs have a dimension of 512).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the outputs having a dimension of 512 as in the encoder stack of Vaswani with the modified method of Etkin because it is a mere combination of known elements according to known methods to yield predictable results. The predictable result being outputs with a dimension of 512.
Regarding Claim 7, Etkin in view of Vaswani teach the modified method as described above in claim 1. Etkin further teaches determining a mental health status of the individual includes diagnosing a mental health disorder (¶[0006]-[0007] and [0267] EEG analyzed with machine learning and a diagnosis of the specific mental health disease).
Regarding Claim 8, Etkin in view of Vaswani teach the modified method as described above in claim 1. Etkin further teaches wherein the EEG trial of the individual was recorded while the individual was presented with stimuli (¶[0052] EEG recorded after stimulus).
Claim(s) 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Etkin in view of Vaswani as applied to claims 1, 9, and 15 above, and further in view of Laszlo et al. (US Patent Publication 2018/0160982), hereinafter Laszlo.
Regarding Claims 5, 13, and 19, Etkin in view of Vaswani teach the modified method as described above in claims 1, 9, and 15. Etkin is silent regarding each input embedding is a vector of unit values of a penultimate layer of a convolutional neural network processing EEG data.
Vaswani teaches each input embedding is a vector of unit values (pg. 2 §3 input sequence, pg. 3 §3.1 encoder, pg. 3 §3.2 all vectors; Fig. 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the input embedding as in the encoder stack of Vaswani with the modified method of Etkin because it is a mere combination of known elements according to known methods to yield predictable results. The predictable result being an input embedding being a vector of unit values.
Laszlo teaches analyzing and filtering brain activity data from a user based on an activity of the user (see abstract), including data from an EEG system (see ¶[0003]). Laszlo teaches each input is of a penultimate layer of a convolutional neural network processing EEG data (¶[0052] encoder neural network, can be convolutional). Here, there is a three-layer auto encoder neural network, because the input and output comprise two of the layers, the encoder must be within the hidden layer, which is also the penultimate layer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the neural network configuration of Laszlo with the modified method of Etkin because it is a mere combination of known elements according to known methods to yield predictable results. The predictable result being an input embedding as a penultimate layer of a convolutional neural network.
Conclusion
The reference Schirrmeister et al. (“Deep Learning With Convolutional Neural Networks for EEG Decoding and Visualization”, Human Brain Mapping, 38, 5391-5420, 2017) is cited but not relied upon. This reference is relevant because it teaches a convolutional neural network for decoding EEG data (see abstract).
The reference Saripalli et al. (US Patent Publication 2020/0337648) is cited but not relied upon. This reference is relevant because it teaches the analysis of time series health data for future medical events (see abstract), including EEG data (see ¶[0031]).
The reference Yang et al. (US Patent Publication 2020/0258496) is cited but not relied upon. This reference is relevant because it teaches convolutional neural networks with a multi-head attention function (see abstract), with a scaled dot-product function (see ¶[0048]), and feed forward network and layer normalization (see ¶[0042]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D. MORONESO whose telephone number is (571)272-8055. The examiner can normally be reached M-F: 8:30AM - 6:00 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A. MARMOR II can be reached on (571)272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/J.D.M./            Examiner, Art Unit 3791